Exhibit 10.2

 

OPENTABLE, INC.
2009 EQUITY INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE

 

OpenTable, Inc., a Delaware corporation, (the “Company”), pursuant to its 2009
Equity Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (“Participant”), an option to purchase the
number of shares of the Company’s common stock, par value $0.0001 (“Stock”), set
forth below (the “Option”).  This Option is subject to all of the terms and
conditions set forth herein and in the Stock Option Agreement attached hereto as
Exhibit A (the “Stock Option Agreement”) and the Plan, each of which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Stock Option Agreement.

 

Participant:

 

[                                                    ]

 

 

 

Grant Date:

 

[                                                    ]

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Exercise Price per Share:

 

$[          ]

 

 

 

Total Exercise Price:

 

$ [                          ]

 

 

 

Total Number of Shares Subject to the Option:

 

[                          ] shares

 

 

 

Expiration Date:

 

[                                                    ]

 

 

 

Vesting Schedule:

 

[                                                      ]

 

Type of Option:                   o   Incentive Stock Option                 o  
Non-Qualified Stock Option

 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Stock Option Agreement and
this Grant Notice.  Participant has reviewed the Stock Option Agreement, the
Plan and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of this Grant Notice, the Stock Option Agreement and the Plan. 
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Stock Option Agreement.

 

OPENTABLE, INC.:

 

PARTICIPANT:

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

 

OPENTABLE, INC. STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, OpenTable, Inc., a
Delaware corporation (the “Company”), has granted to Participant an Option under
the Company’s 2009 Equity Incentive Award Plan, as amended from time to time
(the “Plan”), to purchase the number of shares of Stock indicated in the Grant
Notice.

 

ARTICLE 1.

 

GENERAL

 

1.1           Defined Terms.  Wherever the following terms are used in this
Agreement they shall have the meanings specified below, unless the context
clearly indicates otherwise.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.

 

(a)           “Disability” shall mean permanent and total disability as defined
in Section 22(e)(3) of the Code.

 

(b)           “Termination of Consultancy” shall mean the time when the
engagement of Participant as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death, disability, or retirement, but
excluding:  (a) terminations where there is a simultaneous employment or
continuing employment of Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Subsidiary.  The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Consultancy. 
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

 

(c)           “Termination of Directorship” shall mean the time when
Participant, if he or she is or becomes a Non-Employee Director, ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement.  The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Non-Employee
Directors.

 

(d)           “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding:  (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary.  The Administrator, in
its absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment; provided, however, that, if this Option is an

 

A-1

--------------------------------------------------------------------------------


 

Incentive Stock Option, unless otherwise determined by the Administrator in its
discretion, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Employment if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section.

 

(e)           “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.

 

1.2           Incorporation of Terms of Plan.  The Option is subject to the
terms and conditions of the Plan which are incorporated herein by reference.  In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.

 

ARTICLE 2.

 

GRANT OF OPTION

 

2.1           Grant of Option.  In consideration of Participant’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company grants to Participant the
Option to purchase any part or all of an aggregate of the number of shares of
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan and this Agreement, subject to adjustments as provided in Section 14.2
of the Plan.  Unless designated as a Non-Qualified Stock Option in the Grant
Notice, the Option shall be an Incentive Stock Option to the maximum extent
permitted by law.

 

2.2           Exercise Price.  The exercise price of the shares of Stock subject
to the Option shall be as set forth in the Grant Notice, without commission or
other charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date.  Notwithstanding the foregoing, if this Option
is designated as an Incentive Stock Option and Participant owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per share of the
shares of Stock subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Stock on the Grant Date.

 

2.3           Consideration to the Company.  In consideration of the grant of
the Option by the Company, Participant agrees to render faithful and efficient
services to the Company or any Subsidiary.  Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 

A-2

--------------------------------------------------------------------------------


 

ARTICLE 3.

 

PERIOD OF EXERCISABILITY

 

3.1           Commencement of Exercisability.

 

(a)           Subject to Sections 3.2, 3.3, 5.10 and 5.16 hereof, the Option
shall become vested and exercisable in such amounts and at such times as are set
forth in the Grant Notice.

 

(b)           No portion of the Option which has not become vested and
exercisable at the date of Participant’s Termination of Employment, Termination
of Directorship or Termination of Consultancy shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Participant.

 

(c)           Notwithstanding Sections 3.1(a) hereof and the Grant Notice, but
subject to Section 3.1(b) hereof, pursuant to Section 14.2 of the Plan, the
Option shall become fully vested and exercisable with respect to all shares of
Stock covered thereby in the event of a Change in Control, in connection with
which the successor corporation does not assume the Option or substitute an
equivalent right for the Option.  Should the successor corporation assume the
Option or substitute an equivalent right, then no such acceleration shall apply.

 

3.2           Duration of Exercisability.  The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative.  Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3 hereof.

 

3.3           Expiration of Option.  The Option may not be exercised to any
extent by anyone after the first to occur of the following events:

 

(a)           The Expiration Date set forth in the Grant Notice, which shall in
no event be more than ten (10) years from the Grant Date;

 

(b)           If this Option is designated as an Incentive Stock Option and
Participant owned (within the meaning of Section 424(d) of the Code), at the
time the Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any “subsidiary corporation” of the
Company or any “parent corporation” of the Company (each within the meaning of
Section 424 of the Code), the expiration of five (5) years from the Grant Date;

 

(c)           The expiration of three (3) months from the date of Participant’s
Termination of Services, unless such termination occurs by reason of
Participant’s death or disability; or

 

(d)           The expiration of one (1) year from the date of Participant’s
Termination of Services by reason of Participant’s death or disability.

 

3.4           Special Tax Consequences.  Participant acknowledges that, to the
extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of all shares of Stock with respect to which Incentive Stock
Options, including the Option (if applicable), are exercisable for the first
time by Participant in any calendar year exceeds $100,000, the Option and such
other options shall be Non-Qualified Stock Options to the extent necessary to
comply with the limitations imposed by Section 422(d) of the Code.  Participant
further acknowledges that the rule set forth in the preceding sentence shall be
applied by taking the Option and other “incentive stock options” into account in
the

 

A-3

--------------------------------------------------------------------------------


 

order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.  Participant also acknowledges that an
Incentive Stock Option exercised more than three (3) months after Participant’s
Termination of Employment, other than by reason of death or disability, will be
taxed as a Non-Qualified Stock Option.

 

3.5           Tax Indemnity.

 

(a)           The Participant agrees to indemnify and keep indemnified the
Company, any Subsidiary and his/her employing company, if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, withholding tax and any other
employment related taxes or social security contributions in any jurisdiction)
that is attributable to (1) the grant or exercise of, or any benefit derived by
the Participant from, the Option, (2) the acquisition by the Participant of the
Stock on exercise of the Option, or (3) the disposal of any Stock.

 

(b)           the Option cannot be exercised until the Participant has made such
arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the exercise of the Option and/or
the acquisition of the Stock by the Participant.  The Company shall not be
required to issue, allot or transfer Stock until the Employee has satisfied this
obligation.

 

ARTICLE 4.

 

EXERCISE OF OPTION

 

4.1           Person Eligible to Exercise.  During the lifetime of Participant,
only Participant may exercise the Option or any portion thereof.  After the
death of Participant, any exercisable portion of the Option may, prior to the
time when the Option becomes unexercisable under Section 3.3 hereof, be
exercised by Participant’s personal representative or by any person empowered to
do so under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

 

4.2           Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3 hereof.

 

4.3           Manner of Exercise.  The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary of the Company (or
any third party administrator or other person or entity designated by the
Company), during regular business hours, of all of the following prior to the
time when the Option or such portion thereof becomes unexercisable under
Section 3.3 hereof:

 

(a)           An exercise notice in a form specified by the Administrator,
stating that the Option or portion thereof is thereby exercised, such notice
complying with all applicable rules established by the Administrator;

 

(b)           The receipt by the Company of full payment for the shares of Stock
with respect to which the Option or portion thereof is exercised, including
payment of any applicable withholding tax, which shall be made by deduction from
other compensation payable to Participant or in such other form of consideration
permitted under Section 4.4 hereof that is acceptable to the Company;

 

A-4

--------------------------------------------------------------------------------


 

(c)           Any other written representations as may be required in the
Administrator’s reasonable discretion to evidence compliance with the Securities
Act or any other applicable law, rule or regulation; and

 

(d)           In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 hereof by any person or persons other than Participant,
appropriate proof of the right of such person or persons to exercise the Option.

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

4.4           Method of Payment.  Payment of the exercise price shall be by any
of the following, or a combination thereof, at the election of Participant:

 

(a)           Cash or check;

 

(b)           With the consent of the Administrator, surrender of shares of
Stock (including, without limitation, shares of Stock otherwise issuable upon
exercise of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; or

 

(c)           Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).

 

4.5           Conditions to Issuance of Stock.  The shares of Stock deliverable
upon the exercise of the Option, or any portion thereof, may be either
previously authorized but unissued shares of Stock or issued shares of Stock
which have then been reacquired by the Company.  Such shares of Stock shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:

 

(a)           The admission of such shares of Stock to listing on all stock
exchanges on which such Stock is then listed;

 

(b)           The completion of any registration or other qualification of such
shares of Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable;

 

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

 

A-5

--------------------------------------------------------------------------------


 

(d)           The receipt by the Company of full payment for such shares of
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 4.4 hereof; and

 

(e)           The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may from time to time establish for reasons
of administrative convenience.

 

4.6           Rights as Stockholder.  The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of any shares of Stock purchasable upon the exercise of any part of the Option
unless and until such shares of Stock shall have been issued by the Company and
held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Stock are issued, except as provided in
Section 14.2 of the Plan.

 

ARTICLE 5.

 

OTHER PROVISIONS

 

5.1           Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons.  No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the Option.

 

5.2           Whole Shares.  The Option may only be exercised for whole shares
of Stock.

 

5.3           Option Not Transferable.  Subject to Section 4.1 hereof, the
Option may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution, unless and until the
shares of Stock underlying the Option have been issued, and all restrictions
applicable to such shares of Stock have lapsed.  Neither the Option nor any
interest or right therein shall be liable for the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

5.4           Binding Agreement.  Subject to the limitation on the
transferability of the Option  contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

5.5           Adjustments Upon Specified Events.  The Administrator may
accelerate the vesting of the Option in such circumstances as it, in its sole
discretion, may determine.  In addition, upon the occurrence of certain events
relating to the Stock contemplated by Section 14.2 of the Plan (including,
without limitation, an extraordinary cash dividend on such Stock), the
Administrator shall make such adjustments the Administrator deems appropriate in
the number of shares of Stock subject to the Option, the exercise price of the
Option and the kind of securities that may be issued upon exercise of

 

A-6

--------------------------------------------------------------------------------


 

the Option. Participant acknowledges that the Option is subject to adjustment,
modification and termination in certain events as provided in this Agreement and
Section 14.2 of the Plan.

 

5.6           Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this
Section 5.6, either party may hereafter designate a different address for
notices to be given to that party.  Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise his or her Option pursuant to Section 4.1 hereof by written
notice under this Section 5.6.  Any notice shall be deemed duly given when sent
via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

5.7           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

5.8           Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

5.9           Conformity to Securities Laws.  Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

5.10         Amendments, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board; provided that, except as may otherwise be provided by
the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Option in any material way without the
prior written consent of Participant.

 

5.11         Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth in Section 5.3 hereof, this
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

5.12         Notification of Disposition.  If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two (2) years from
the Grant Date with respect to such shares of Stock or (b) within one (1) year
after the transfer of such shares of Stock to Participant.  Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.

 

A-7

--------------------------------------------------------------------------------


 

5.13         Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

5.14         Not a Contract of Employment.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Subsidiaries.

 

5.15         Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

5.16         Section 409A.  This Option is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof,
“Section 409A”).  However, notwithstanding any other provision of the Plan, the
Grant Notice or this Agreement, if at any time the Administrator determines that
the Option (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the Option
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

 

5.17         Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  Participant shall
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the Option,
and rights no greater than the right to receive the Stock as a general unsecured
creditor with respect to options, as and when exercised pursuant to the terms
hereof.

 

A-8

--------------------------------------------------------------------------------